Case: 13-13499   Date Filed: 11/07/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 13-13499
                        Non-Argument Calendar
                      ________________________

             D.C. Docket No. 6:12-cr-00018-BAE-GRS-15



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

versus

ERVIN WALKER, JR.,
a.k.a. Ed,
a.k.a. Fat,

                                                        Defendant-Appellant.

                      ________________________

              Appeals from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                           (November 7, 2014)
              Case: 13-13499     Date Filed: 11/07/2014   Page: 2 of 2


Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Christopher E. Chapman, appointed counsel for Ervin Walker, Jr. in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Walker’s conviction and

sentence are AFFIRMED.




                                          2